 
EXHIBIT 10.A

 
[EXECUTION COPY]


 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 






FIRST TIER
RECEIVABLES SALE AGREEMENT




dated as of August 31, 2006




between




TENNESSEE GAS PIPELINE COMPANY,
as Originator




and




TGP FINANCE COMPANY, L.L.C.,
as Buyer













--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
 
 


Table of Contents





   
Page
     
ARTICLE I    AMOUNTS AND TERMS
 1
Section 1.1.
Purchase of Receivables.
 1
Section 1.2.
Payment for the Purchases.
 2
Section 1.3.
Purchase Price Credits and other Adjustments.
 4
Section 1.4.
Payments and Computations, Etc.
 5
Section 1.5.
Transfer of Records.
 5
Section 1.6.
Rights under Lock-Boxes and Blocked Accounts
 6
Section 1.7
Characterization
 6
   
 
ARTICLE II    REPRESENTATIONS AND WARRANTIES
 6
Section 2.1.
Representations and Warranties of Originator
 6
   
 
ARTICLE III    CONDITIONS OF PURCHASE
 11
Section 3.1.
Conditions Precedent to Initial Purchase
 11
Section 3.2.
Conditions Precedent to Subsequent Purchases
 11
   
 
ARTICLE IV    COVENANTS
 11
Section 4.1.
Affirmative Covenants of Originator
 11
Section 4.2.
Negative Covenants of Originator
 17
   
 
ARTICLE V    TERMINATION EVENTS
 19
Section 5.1.
Termination Events
 19
Section 5.2.
Remedies
 21
   
 
ARTICLE VI    INDEMNIFICATION
 21
Section 6.1.
Indemnities by Originator
 21
Section 6.2.
Other Costs and Expenses
 23
   
 
ARTICLE VII    MISCELLANEOUS
 23
Section 7.1.
Waivers and Amendments.
 23
Section 7.2.
Notices
 24
Section 7.3.
Protection of Ownership Interests of Buyer.
 24
Section 7.4.
Confidentiality.
 24
Section 7.5.
Bankruptcy Petition.
 26
Section 7.6.
CHOICE OF LAW
 26
Section 7.7.
CONSENT TO JURISDICTION
 26
Section 7.8.
WAIVER OF JURY TRIAL
 26
Section 7.9.
Integration; Binding Effect; Survival of Terms.
 27
Section 7.10.
Counterparts; Severability; Section References
 27








--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES





 EXHIBIT I Definitions  EXHIBIT II Principal Places Of Business, Etc.  EXHIBIT
III Lock-Boxes; Blocked Accounts; Collection Banks  EXHIBIT IV Form of
Compliance Certificate  EXHIBIT V Credit and Collection Policy      SCHEDULE A
Documents to be Delivered to Buyer on or prior to the Purchase  SCHEDULE B
Disclosure Information Delivered

   
 
 


  



--------------------------------------------------------------------------------





 



TENNESSEE GAS PIPELINE COMPANY


FIRST TIER
RECEIVABLES SALE AGREEMENT




THIS FIRST TIER RECEIVABLES SALE AGREEMENT, dated as of August 31, 2006, is by
and between TENNESSEE GAS PIPELINE COMPANY, a Delaware corporation
(“Originator”), and TGP FINANCE COMPANY, L.L.C., a Delaware limited liability
company (“Buyer”). Unless defined elsewhere herein, capitalized terms used in
this Agreement shall have the meanings assigned to such terms in, or as
otherwise provided in, Exhibit I.
 
PRELIMINARY STATEMENTS


Originator now owns, and from time to time hereafter will own, Receivables.
Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Originator, all of Originator’s right, title and interest in and to such
Receivables, together with the Related Security and Collections with respect
thereto. Originator and Buyer intend the transactions contemplated hereby to be
true sales of the Receivables from Originator to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and Originator and Buyer do not
intend these transactions to be, or for any purpose to be characterized as,
loans from Buyer to Originator. Immediately following the purchase of
Receivables from Originator, (a) Buyer will sell and assign such Receivables,
together with the Related Security and Collections with respect thereto, to TGP
Funding Company, L.L.C., a Delaware limited liability company (“Funding LLC”)
pursuant to that certain Second Tier Receivables Purchase Agreement dated as of
August 31, 2006 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Second Tier Sale Agreement”)
between Buyer and Funding LLC, and (b) Funding LLC will (i) issue undivided
interests (intended to constitute senior beneficial interests) in such
Receivables and the associated Related Security and Collections pursuant to that
certain Receivables Purchase Agreement dated as of August 31, 2006 (as the same
may from time to time hereafter be amended, supplemented, restated or otherwise
modified, the “Purchase Agreement”) among Funding LLC, Tennessee Gas Pipeline
Company, as Servicer, the “Investors” and “Managing Agents” from time to time
party thereto and BNP Paribas, New York Branch, as Program Agent (in such
capacity, and including any successor agent appointed pursuant to the terms of
the Purchase Agreement, the “Program Agent”), and (ii) issue an undivided
interest (intended to constitute a junior beneficial interest) in such
Receivables and the associated Related Security and Collections to Buyer.
 
ARTICLE I
 
AMOUNTS AND TERMS
 
Section 1.1.  Purchase of Receivables.
 
(a)  Upon the terms and subject to the conditions hereof, Buyer hereby agrees to
purchase, and Originator hereby agrees to sell, all of Originator’s right, title
and interest in and to all of the Receivables (each such transaction, a
“Purchase”). On the date of the initial Purchase from Originator, Buyer shall
purchase, and Originator shall sell, transfer and convey, all of Originator’s
right, title and interest in and to all Receivables then outstanding, together
with all Related Security relating thereto and all Collections thereof. On each
Business Day thereafter until the Termination Date, Buyer shall purchase, and
Originator shall sell, transfer and convey, all of Originator’s right, title and
interest in and to all Receivables which were not previously purchased by Buyer
hereunder, together in each case with all Related Security relating thereto and
all Collections thereof. Prior to making the initial Purchase hereunder, Buyer
may request of Originator, and Originator shall deliver, such approvals,
opinions, information, reports or documents as Buyer may reasonably request.
 
(b)  It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a “sale of accounts” (as such term is used in
Article 9 of the UCC), which sales are absolute and irrevocable and shall
provide Buyer with the full benefits of ownership of the Receivables. Except for
the Purchase Price Credits, Repurchase Prices and Special Adjustment Credits
owed pursuant to Section 1.3, each sale of Receivables hereunder is made without
recourse to Originator; provided that (i) Originator shall be liable to Buyer
for all representations, warranties and covenants made by Originator pursuant to
the terms of the Transaction Documents to which Originator is a party, and (ii)
such sale does not constitute and is not intended to result in an assumption by
Buyer or any assignee thereof of any obligation of Originator or any other
Person arising in connection with the Receivables, the related Contracts, the
Related Security or any other obligations of Originator. In view of the
intention of the parties hereto that the Purchases of Receivables made hereunder
shall constitute sales of such Receivables rather than loans secured thereby,
Originator agrees, on or prior to the Initial Cutoff Date and in accordance with
Section 4.1(f)(ii), to mark its master data processing records relating to the
Receivables with a legend acceptable to Buyer and to the Program Agent (as
Buyer’s assignee), evidencing that Buyer has purchased such Receivables as
provided in this Agreement and to note in its financial statements that the
Receivables have been sold to Buyer. Upon the request of Buyer or the Program
Agent (as Buyer’s assignee), Originator will execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer’s ownership interest in the Receivables and the
Related Security and Collections with respect thereto, or as Buyer or the
Program Agent (as Buyer’s assignee) may reasonably request.
 
Section 1.2.  Payment for the Purchases.
 
(a)  The Purchase Price for each Purchase of Receivables in existence on the
close of business on the Initial Cutoff Date shall be payable in full by Buyer
to Originator on the Initial Sale Date, and shall be paid to Originator in the
following manner:
 
(i)  by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of such Receivables to
Funding LLC under the Second Tier Sale Agreement after the payment of its
operating costs and any amounts payable under the Second Tier Sale Agreement;
and
 
(ii)  the balance, by accepting a contribution to Buyer’s capital of Receivables
having an aggregate Purchase Price equal to the unpaid balance of the aggregate
Purchase Prices for all Receivables in existence on the close of business on the
Initial Cutoff Date.
 
The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to Originator or its
designee on the date each such Receivable came into existence (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by Originator to Buyer hereunder and which have become due but
remain unpaid) and shall be paid to Originator in the manner provided in the
following paragraphs (b) and (c).
 
(b)  With respect to any Receivables coming into existence after the Initial
Cutoff Date, Buyer shall pay the Purchase Price therefor in the following
manner:
 
(i)  first, by delivery of immediately available funds on the Business Day on
which purchase occurs to the extent of funds available to Buyer from its
subsequent sale of the Receivables to Funding LLC under the Second Tier Sale
Agreement or other cash on hand;
 
(ii)  second, on a deferred basis in the manner provided in the following
paragraph (c); and 
 
(iii)  third, to the extent not paid pursuant to clause (i) or (ii) above and
unless Buyer has declared the Termination Date to have occurred pursuant to
Section 5.2, by accepting a contribution to its capital of Receivables having a
Purchase Price equal to the remaining unpaid balance of such Purchase Price.
 
(c)  Although the Purchase Price for each Receivable purchased by Buyer pursuant
to this Agreement after the Initial Purchase Date shall be due and payable in
full by Buyer to Originator on the date such Receivable was so purchased,
settlement of the cash portion of the Purchase Price between Buyer and
Originator for purchases occurring during any Monthly Period shall be deferred,
to the extent Buyer does not have funds available from its subsequent sale of
the Receivables to Funding LLC under the Second Tier Sale Agreement or other
cash on hand on such Business Day and settled, with respect to all Receivables
purchased by Buyer during such Monthly Period, on each subsequent Business Day
on or prior to the next following Monthly Settlement Date to the extent of funds
available to Buyer on such Business Day from its subsequent sale of the
Receivables to Funding LLC under the Second Tier Sale Agreement, subject to any
related Special Adjustment Payments, or other cash on hand. Although settlement
of the cash portion of the Purchase Price for Receivables shall be effected on a
deferred basis as provided herein, any capital contribution to Buyer pursuant to
clause (iii) of Section 1.2(b) in connection with the purchase thereof by Buyer
shall be deemed to have occurred and shall be effective as of the Business Day
on which such purchase occurred.
 
(d)  From and after the Termination Date, Originator shall not be obligated to
(but may, at Originator’s option) sell Receivables to Buyer or contribute
Receivables to Buyer’s capital pursuant to clause (iii) of Section 1.2(b).
 
Section 1.3.  Purchase Price Credits and other Adjustments.
 
(a)  If on any day:
 
(i)  the Net Outstanding Balance of a Receivable (other than the portion thereof
constituting an Additional Amount) is:
 
(A) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment (including as a result of billing errors or rate
adjustments) or otherwise by Originator (other than cash Collections on account
of the Receivables), or


(B) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or


(ii)  any of the representations and warranties set forth in Article II are no
longer true with respect to any Receivable (unless such untrue representation or
warranty affects only any portion thereof constituting an Additional Amount),
 
then, in such event, (x) unless Originator elects to repurchase such Receivable
from Buyer pursuant to clause (y) below and Buyer shall have reacquired such
Receivable from Funding LLC pursuant to Section 1.3(a) of the Second Tier Sale
Agreement, Buyer shall be entitled to a credit (each, a “Purchase Price Credit”)
equal to (A) in the case of clause (i) above, the amount of such reduction or
cancellation, or (B) in the case of clause (ii) above, the Net Outstanding
Balance of such Receivable, or (y) if Originator elects to repurchase such
Receivable from Buyer by delivering notice of such election to Buyer and its
assigns, and Buyer shall have reacquired such Receivable from Funding LLC
pursuant to Section 1.3(a) of the Second Tier Sale Agreement, Originator shall
repurchase such Receivable from Buyer, without recourse, representation or
warranty, for a repurchase price (each, a “Repurchase Price”) equal to the Net
Outstanding Balance of such Receivable (without giving effect to any related
adjustment to such Net Outstanding Balance described in clause (i) above). The
aggregate Purchase Price Credits and Repurchase Prices payable with respect to
any day shall be due and payable within two Business Days after such day and
shall first be applied as a credit against the Purchase Price for the
Receivables to be purchased by Buyer on the date of the payment thereof up to
the amount of the cash portion thereof otherwise available to be paid to
Originator in cash pursuant to clause (i) or (ii) of Section 1.2(b), and second,
to the extent of the balance thereof, paid in cash by Originator to Buyer on
such date.
 
(b)  On each day on which there is a Special Adjustment Amount payable under the
Purchase Agreement, Buyer shall be entitled to a purchase price adjustment
credit (each, a “Special Adjustment Credit”) equal to the amount of such Special
Adjustment Amount, which shall be due and payable on such day and shall (i)
first be applied as a credit against the Purchase Price for the Receivables to
be purchased by Buyer on the date of the payment thereof up to the amount of the
cash portion thereof otherwise available to be paid to Originator in cash
pursuant to clause (i) or (ii) of Section 1.2(b), after giving effect to any
reductions therein pursuant to Section 1.3(a)(i), and (ii) second, to the extent
of the balance thereof, paid in cash by Originator to Buyer on such date.
 
Section 1.4.  Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer to Originator hereunder shall be paid or deposited in
accordance with the terms hereof on the day when due in immediately available
funds to the account of Originator as is designated from time to time by
Originator or as otherwise directed by Originator. All amounts to be paid by
Originator to Buyer hereunder shall be paid in accordance with the terms hereof
on the day when due in immediately available funds for the account of Buyer and
its assigns to the Collection Account maintained under the Purchase Agreement or
as otherwise directed by Buyer with the consent of the Program Agent. In the
event that any payment owed by any Person hereunder becomes due on a day that is
not a Business Day, then such payment shall be made on the next succeeding
Business Day. If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided that such Default Fee shall not at any time exceed the maximum
rate permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. 
 
Section 1.5.  Transfer of Records. 
 
(a)  In connection with the Purchase of Receivables hereunder, Originator hereby
sells, transfers, assigns and otherwise conveys to Buyer all of Originator’s
right and title to and interest in the Records (to the extent assignable)
relating to all Receivables sold hereunder, without the need for any further
documentation in connection with the Purchase. In connection with such transfer,
Originator hereby grants to each of Buyer, Funding LLC, the Program Agent and
the Servicer an irrevocable, nonexclusive license to use, without royalty or
payment of any kind, all software used by Originator to account for the
Receivables, to the extent necessary to administer the Receivables, whether such
software is owned by Originator or is owned by others and used by Originator
under license agreements with respect thereto; provided that should the consent
of any licensor of Originator to such grant of the license described herein be
required, Originator hereby agrees that upon the request of Buyer, Funding LLC,
the Program Agent or the Servicer, such license is subject to obtaining such
consent and at the reasonable request of Buyer or its assignees (including the
Program Agent) Originator will request the consent of such third-party licensor
and use commercially reasonable efforts to cooperate with Buyer or its assignees
(including the Program Agent) in obtaining such consent (it being understood
that Originator shall not be responsible for payment of any fee payable in
connection with obtaining such consent). The license granted hereby shall be
irrevocable, and shall terminate on the date this Agreement, the Second Tier
Sale Agreement and the Purchase Agreement terminate in accordance with their
terms.
 
(b)  Originator (i) shall take such action reasonably requested by Buyer or the
Program Agent (as Buyer’s assignee), from time to time hereafter, that may be
necessary or appropriate to ensure that Buyer and its assigns under the Purchase
Agreement have an enforceable ownership interest in the Records (to the extent
assignable) relating to the Receivables purchased from Originator hereunder, and
(ii) shall use its reasonable efforts to ensure that the Program Agent and the
Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for the
Receivables and/or to recreate such Records.
 
Section 1.6.  Rights under Lock-Boxes and Blocked Accounts. In consideration of
Buyer’s purchase of Receivables hereunder, Originator hereby sells and assigns
to Buyer (and its assigns), all of Originator’s rights under, in and to (but
none of its obligations under) each Lock-Box and Blocked Account and all
agreements relating thereto.
 
Section 1.7.  Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale or contribution by Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that each sale of Receivables hereunder shall constitute a
true sale thereof, Originator hereby grants to Buyer a duly perfected security
interest in all of Originator’s right, title and interest in, to and under all
of the Receivables purchased or intended to be purchased by Buyer hereunder now
existing and hereafter arising, all Collections, Related Security and (to the
extent assignable) Records with respect thereto, each Lock-Box and Blocked
Account and all agreements related thereto and all proceeds of the foregoing,
which security interest shall be prior to all other Adverse Claims thereto.
After the occurrence of a Termination Event, Buyer and its assigns shall have,
in addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided to a secured creditor after default under
the UCC and other applicable law, which rights and remedies shall be cumulative.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1.  Representations and Warranties of Originator. Originator hereby
represents and warrants to Buyer that:
 
(a)  Corporate Existence and Power. It is a corporation duly organized, validly
existing and in good standing under the laws of its state of organization, and
is duly qualified to do business and is in good standing as a foreign entity,
and has and holds all corporate power, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
 
(b)  Power and Authority; Due Authorization; Execution and Delivery. The
execution and delivery by it of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and its use of the proceeds of the Purchases made hereunder, are
within its powers and authority, corporate or otherwise, and have been duly
authorized by all necessary action, corporate or otherwise, on its part. This
Agreement and each other Transaction Document to which it is a party have been
duly executed and delivered by it.
 
(c)  No Conflict. The execution and delivery by it of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate of incorporation or bylaws, (ii) any law, rule or regulation
applicable to it, including the Natural Gas Act, as amended, and the rules and
regulations of FERC thereunder, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of it or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.
 
(d)  Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with (except as have been given, made or
obtained), any governmental authority or regulatory body (including FERC) is
required for the due execution and delivery by it of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder, except for the filing of the financing
statements required hereunder, which filings have been duly made. Buyer does
not, and will not during the term of this Agreement, engage in the
transportation of natural gas in interstate commerce, or the sale in interstate
commerce of such gas for resale. No authorization or approval or other action
by, and no notice to or filing with FERC is required for the due execution and
delivery by Buyer of this Agreement and each other Transaction Document to which
it is a party and the performance of its obligations hereunder and thereunder.
 
(e)  Actions, Suits. There is no litigation, action, suit or other legal or
governmental proceeding pending, or to the best of its knowledge, threatened,
against or affecting it, or any of its properties, in equity, or before or by
any court, arbitrator or governmental authority relating to the transactions
under this Agreement which, in any such case, could reasonably be expected to
have a Material Adverse Effect, except for the proceedings described in
Originator’s annual report on Form 10-K for the year ended December 31, 2005
(“2005 Form 10-K”) or its quarterly report on Form 10-Q for the fiscal quarter
ended June 30, 2006 (the “2nd Quarter 2006 10-Q”) as filed with the Securities
and Exchange Commission.
 
(f)  Binding Effect. This Agreement and each other Transaction Document to which
it is a party constitute its legal, valid and binding obligations, enforceable
against it in accordance with their respective terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(g)  Accuracy of Information. All written information heretofore furnished by it
or any of its Affiliates to Buyer (or its assigns) (i) pursuant to any
requirement of this Agreement or any of the other Transaction Documents or (ii)
listed or described on Schedule B hereto, is or, when furnished will be, true
and accurate in all material respects on the date such information is stated or
certified and does not and will not, when furnished, contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein, when taken as a whole, not misleading (it
being recognized that any projections or forecasts provided to Buyer or its
assigns are based on estimates and assumptions believed in good faith by
Originator on the date hereof or (if later) the date of delivery to be
reasonable as of their date, and that actual results during the periods covered
by such projections or forecasts may differ from projected or forecasted
results).
 
(h)  Use of Proceeds. No proceeds of the Purchases hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i)  Good Title. As of the time each Receivable created by it came into
existence, it shall be the legal and beneficial owner of each such Receivable
and Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents,
if any, necessary under the UCC of all appropriate jurisdictions to perfect its
ownership interest in each Receivable, its Collections and the Related Security.
 
(j)  Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from it) legal and equitable title to, with the right to sell and
encumber each Receivable existing or hereafter arising, together with the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s ownership interest in the Receivables, the Related Security
and the Collections.
 
(k)  Places of Business etc. Its principal places of business, chief executive
office, jurisdiction of incorporation or formation and the principal offices
where it keeps its Records are located at the address(es) and in the
jurisdictions listed on Exhibit II or such other locations of which Buyer has
been notified in accordance with Section 4.2(a) in jurisdictions where all
action required by Section 4.2(a) has been taken and completed. Its Federal
Employer Identification Number and the organizational identification number from
its jurisdiction of incorporation are correctly set forth on Exhibit II. In the
past five years, it has not used any corporate names, trade names or assumed
names other than as listed on Exhibit II.
 
(l)  Collections. The names and addresses of all Collection Banks in existence
on the Closing Date, together with the account numbers of the Blocked Accounts
at each Collection Bank and the post office box number of each Lock-Box, are
listed on Exhibit III.
 
(m)  Financial Statements; Material Adverse Effect. (i) The consolidated balance
sheet of Originator and its consolidated subsidiaries as at December 31, 2005,
and the related consolidated statements of income, changes in shareholders
equity and cash flows for the fiscal year then ended, reported on by
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to Buyer prior to the date hereof, present fairly, in all
material respects, the consolidated financial condition of Originator and its
consolidated subsidiaries as at such date and the consolidated results of the
operations of Originator and its consolidated subsidiaries for the period ended
on such date, all in accordance with GAAP. (ii) The consolidated balance sheet
of Originator and its consolidated subsidiaries as at June 30, 2006 and the
related consolidated statements of income, changes in shareholders equity and
cash flows for the fiscal periods then ended, copies of which have been
furnished to Buyer on or prior to the date hereof, present fairly, in all
material respects, the consolidated financial condition of Originator and its
consolidated subsidiaries as at such date and the consolidated results of the
operations of Originator and its consolidated subsidiaries for the periods ended
on such date, all in accordance with GAAP, subject in the case of such unaudited
statements to normal year-end audit adjustments and reduced footnote disclosure.
(iii) Since June 30, 2006 no event has occurred that would reasonably be
expected to have a Material Adverse Effect.
 
(n)  Ownership of Buyer. Originator owns, directly or indirectly, 100% of the
issued and outstanding equity interests of Buyer, free and clear of any Adverse
Claim. Such equity interests are validly issued, fully paid and nonassessable,
and there are no outstanding options, warrants or other rights to acquire equity
interests or securities of Buyer.
 
(o)  Not an Investment Company. It is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.
 
(p)  Compliance with Law. It and its Subsidiaries have complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it or they may be subject, except where
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Receivable, together with the Contract related thereto,
does not contravene any laws, rules or regulations applicable thereto (including
the Natural Gas Act, the rules and regulations of FERC thereunder and laws,
rules and regulations relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, in each case except where such contravention or violation could not
reasonably be expected to have a material adverse effect on the collectibility
of such Receivable (other than Additional Amounts) or a Material Adverse Effect.
 
(q)  Taxes. It and its Subsidiaries have duly filed all tax returns required to
be filed by it, and has duly paid and discharged all taxes, assessments and
governmental charges upon it or against its properties now due and payable, the
failure to file or pay which, as applicable, would have a Material Adverse
Effect, unless and to the extent only that the same are being contested in good
faith and by appropriate proceedings by it or such Subsidiary.
 
(r)  ERISA. No Plan Termination Event has occurred or is reasonably expected to
occur with respect to any Plan which, with the giving of notice or lapse of
time, or both, would constitute a Termination Event. Each Plan has complied with
the applicable provisions of ERISA and the Internal Revenue Code of 1986 where
the failure to so comply would reasonably be expected to result in a Material
Adverse Effect. Neither Originator nor any ERISA Affiliate has incurred, or is
reasonably expected to incur, any withdrawal liability (within the meaning given
to such term under Part 1 of Subtitle E of Title IV of ERISA) to any
Multiemployer Plan which, when aggregated with all other amounts required to be
paid to Multiemployer Plans in connection with such withdrawal liability (as of
the date of determination), would have a Material Adverse Effect. Neither
Originator nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization, insolvent or has been terminated,
within the meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably
expected to be in reorganization, to be insolvent or to be terminated within the
meaning of Title IV of ERISA the effect of which reorganization, insolvency or
termination would be the occurrence of a Termination Event.
 
(s)  Environmental Matters. Except for matters described in the 2005 Form 10-K
or the 2nd Quarter 2006 10-Q and such other matters that, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
it nor any of its Subsidiaries has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, is subject to any Environmental Liability,
has received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability.
 
(t)  Insurance. It has adequate insurance for itself and its Subsidiaries and
its and their properties from financially sound and reputable insurance
companies that are not affiliates of Originator in such amounts and covering
such risks (with such types and amounts of retained risk) as available on
commercially reasonable economic terms and are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Originator and its Subsidiaries operate.
 
(u)  Compliance with Tariff and Credit and Collection Policy. It has complied in
all material respects with the applicable Tariff and the applicable Credit and
Collection Policy with regard to each Receivable (excluding any Additional
Amounts, as to which no representation is made) originated by it and the related
Contract, and has not made any change to such Credit and Collection Policy other
than as permitted under Section 4.2(c) and in compliance with the notification
requirements in Section 4.1(b)(iii).
 
(v)  Payments to Originator. With respect to each of the Receivables originated
by it and transferred to Buyer hereunder, the Purchase Price received by it
constitutes reasonably equivalent value in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by it
of any Receivable hereunder is or may be voidable under any section of the
Federal Bankruptcy Code or other statutory provisions or common law or equitable
action by any Person.
 
(w)  Enforceability of Contracts. Each Contract with respect to each Receivable
originated by it is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against such Obligor in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); provided that no representation is made in this
paragraph regarding Additional Amounts.
 
(x)  Eligible Receivables. Each Receivable included in the Net Receivables Pool
Balance as an Eligible Receivable on the date it came into existence was an
Eligible Receivable on such date.
 
(y)  Compliance with Representations. On and as of the date of each Purchase and
on and as of each subsequent date each Receivable created by it came into
existence, it hereby represents and warrants that all of the other
representations and warranties set forth in this Article II are true and correct
on and as of each such date (and after giving effect to all Receivables in
existence on each such date) as though made on and as of each such date.
 
ARTICLE III
 
CONDITIONS OF PURCHASE
 
Section 3.1.  Conditions Precedent to Initial Purchase. The initial Purchase
under this Agreement is subject to the conditions precedent that (a) Buyer shall
have received on or before the date of such purchase those documents listed on
Schedule A and (b) all of the conditions to the initial purchase under the
Second Tier Sale Agreement and the Purchase Agreement shall have been satisfied
or waived in accordance with the terms thereof.
 
Section 3.2.  Conditions Precedent to Subsequent Purchases. Buyer’s obligation
to Purchase Receivables coming into existence after the Initial Cutoff Date
shall be subject to the further conditions precedent that (a) the Amortization
Date shall not have occurred; and (b) Buyer (or its assigns) shall have received
such other approvals, opinions or documents as it may reasonably request.
 
ARTICLE IV
 
COVENANTS
 
Section 4.1.  Affirmative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants,
as to itself, as set forth below:
 
(a)  Financial Reporting. It will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (and its assigns):
 
(i)  Annual Reporting. Within 120 days after the close of each of Originator’s
fiscal years (or, if earlier, the date on which Originator is required to file
its Annual Report on Form 10-K with the Securities and Exchange Commission with
respect to such fiscal year), the audited consolidated balance sheet of
Originator and its consolidated subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and cash flows for
such fiscal year, certified by Ernst & Young LLP, independent public
accountants, or another firm of independent public accountants acceptable to
Buyer and the Program Agent, as fairly presenting, in all material respects, the
financial condition of Originator and its consolidated subsidiaries as at such
date and the consolidated results of the operations of Originator and its
consolidated subsidiaries for the fiscal year ended on such date, all in
accordance with GAAP.
 
(ii)  Quarterly Reporting. Within 60 days after the close of the first three (3)
fiscal quarters of each of Originator’s fiscal years (or, if earlier, the date
on which Originator is required to file its Quarterly Report on Form 10-Q with
the Securities and Exchange Commission with respect to such quarter), the
consolidated balance sheet of Originator and its consolidated subsidiaries as at
the end of such fiscal quarter and the related audited consolidated statements
of income and cash flows for such fiscal year, certified by a Responsible
Officer of Originator as fairly presenting, in all material respects, the
financial condition of Originator and its consolidated subsidiaries as at such
date and the consolidated results of the operations of Originator and its
consolidated subsidiaries for the period and portion of the fiscal year ended on
such date, all in accordance with GAAP, subject to normal year-end audit
adjustments and reduced footnote disclosure.
 
(iii)  Compliance Certificate. Together with the financial statements with
respect to Originator required hereunder, a compliance certificate in
substantially the form of Exhibit IV signed by Originator’s Responsible Officer
and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.
 
The electronic posting of any financial statements, reports or other items
required to be furnished pursuant to the foregoing clauses (i) or (ii) of this
Section 4.1(a) or clause (i) of Section 4.1(b) at www.elpaso.com or another
website identified by notice to Buyer and the Program Agent and accessible by
the public shall constitute delivery for all purposes of this Section 4.1.
 
(b)  Notices. It will notify Buyer (and its assigns) in writing of or, if
applicable, provide Buyer (and its assigns) copies of the following:
 
(i)  Certain Governmental Filings. (A) Promptly after the sending or filing
thereof, all publicly available reports that Originator sends to any of its
security holders and copies of all publicly available reports and registration
statements that Originator files with the Securities and Exchange Commission or
any national securities exchange other than registration statements relating to
employee benefit plans and to registrations of securities for selling security
holders, and (B) within 10 days after sending or filing thereof, FERC Form No.
2: Annual Report of Major Natural Gas Companies, sent or filed by Originator
with FERC with respect to each of its fiscal years.
 
(ii)  Change in Tariffs. Promptly and in any event at least thirty (30) days
prior to the effectiveness thereof, (A) any order of FERC which provides for a
material change in, or the suspension of, the rates or services of Originator
(including any order which permits rates to go or continue in effect subject to
refund), and (B) in the event of any other material change in or material
amendment to any Tariff affecting a material portion of the Receivables, the
applicable amended or changed portion of the Tariff and a notice indicating such
change or amendment.
 
(iii)  Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to materially adversely
affect the collectibility of the Receivables (other than any portion thereof
constituting an Additional Amount) originated by it or materially decrease the
credit quality of any newly created Receivables (other than Additional Amounts),
requesting Buyer to obtain any consent thereto required under the terms of the
Second Tier Sale Agreement.
 
(iv)  Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer or the Program Agent, copies of the same.
 
(v)  Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or its ability to
perform its obligations under this Agreement as Buyer (or its assigns) may from
time to time reasonably request in order to protect the interests of Buyer (and
its assigns) under or as contemplated by this Agreement.
 
(c)  It will notify Buyer (and its assigns) in writing of any of the following
describing the same and, if applicable, the steps being taken with respect
thereto:
 
(i)  Termination Events or Potential Termination Events. Promptly (and in any
case within two Business Days) upon a Responsible Officer’s actual knowledge of
each Termination Event and each Potential Termination Event, by a statement of
one of its Responsible Officers.
 
(ii)  Litigation and Proceedings. Promptly, notice of all litigation and of all
proceedings before any governmental authority against or involving Originator or
any of its Subsidiaries, except any litigation or proceeding that in the
reasonable judgment of Originator (taking into account the availability of
appeals) is not likely to have a Material Adverse Effect.
 
(iii)  Certain ERISA Events. (A) Promptly and in any event (x) within 30 days
after Originator or any ERISA Affiliate knows or has reason to know that any
Plan Termination Event described in clause (a) of the definition of Plan
Termination Event with respect to any Plan has occurred that could reasonably be
expected to have a Material Adverse Effect, and (y) within 10 days after
Originator or any ERISA Affiliate knows or has reason to know that any other
Plan Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer describing such Termination Event and the action, if any,
that Originator or such ERISA Affiliate proposes to take with respect thereto;
(B) promptly and in any event within five Business Days after receipt thereof by
Originator or any ERISA Affiliate, copies of each notice received by Originator
or any ERISA Affiliate from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan which termination could
reasonably be expected to have a Material Adverse Effect; (C) promptly and in
any event within five Business Days after receipt thereof by Originator or any
ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by Originator or any ERISA Affiliate concerning (w) the imposition of
withdrawal liability (within the meaning given to such term under Part 1 of
Subtitle E of Title IV of ERISA) by a Multiemployer Plan, (x) the determination
that a Multiemployer Plan is, or is expected to be, in reorganization or
insolvent within the meaning of Title IV of ERISA, (y) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (z) the amount of
liability incurred, or expected to be incurred, by Originator or any ERISA
Affiliate in connection with any event described in clause (A), (B), or (C)
above, in each case if such event could reasonably be expected to have a
Material Adverse Effect.
 
(iv)  Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.
 
(v)  Defaults Under Other Agreements. If any Indebtedness of Originator or any
of its Subsidiaries in excess of $25,000,000 shall have become due prior to its
stated maturity, or any such Indebtedness of Originator or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid,
repurchased, redeemed or defeased (other than by a regularly scheduled payment
or a prepayment upon the sale of assets otherwise permitted thereunder), prior
to the date of maturity thereof, by reason of a payment default by Originator or
any of its Subsidiaries or a default by Originator or any of its Subsidiaries in
the performance of any term, provision or condition contained in any agreement
under which any such Indebtedness was created or is governed.
 
(d)  Compliance with Laws and Preservation of Corporate Existence. It will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject, and
will obtain and maintain all applicable authorizations or approvals from
governmental authorities or regulatory bodies (including FERC), except where the
failure to so comply or to obtain or maintain such authorization or approval
could not reasonably be expected to have a Material Adverse Effect. It will
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its organization, and qualify and remain qualified in
good standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
 
(e)  Audits. It will furnish to Buyer and the Program Agent (as Buyer’s
assignee) and their respective representatives at all times, upon reasonable
prior notice, reasonable full access during regular business hours to all of its
offices and Records (wheresoever located, including any repository used to store
any such Records), as appropriate to verify its compliance with this Agreement,
and permit Buyer and the Program Agent (as Buyer’s assignee) and their
representatives to examine and audit the same, and make photocopies and/or
computer tape or other digital media replicas thereof, and it agrees to render
to Buyer and the Program Agent (as Buyer’s assignee) and their representatives,
at its sole cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. Buyer and the Program Agent (as
Buyer’s assignee) and their respective representatives shall also have the right
to discuss its affairs with its officers and to verify under appropriate
procedures the validity, amount, quality, quantity, value and condition of, or
any other matter relating to, the Receivables and the Related Security. Prior to
the occurrence of a Termination Event, the number and frequency of any such
audits by the Program Agent (as Buyer’s assignee) shall be limited to such
number and frequency as shall be reasonable in the exercise of the Program
Agent’s reasonable commercial judgment, but shall in no event exceed one such
audit per year. Each such audit shall be at the sole expense of Originator.
 
(f)  Keeping and Marking of Records and Books.
 
(i)  It will maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing Receivables in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). It will give Buyer (or its assigns)
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
 
(ii)  It will at all times maintain an account in its master records indicating
the aggregate amount of Receivables (A) sold by it to the Buyer hereunder, (B)
sold by the Buyer to Funding LLC under the Second Tier Sale Agreement, and (C)
in which Funding LLC has issued undivided interests to or pledged to the Program
Agent under the Purchase Agreement.
 
(g)  Compliance with Contracts and Credit and Collection Policy. It will timely
and fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables to the extent a failure to comply would adversely
affect the collectibility of such Receivables, and (ii) comply in all material
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract. It will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of Buyer and its assigns, unless and to the extent only that the same are being
contested in good faith and by appropriate proceedings by Originator.
 
(h)  Ownership. It will take all necessary action to establish and maintain,
irrevocably in Buyer, legal and equitable title to the Receivables originated by
it, and to the Related Security and the Collections with respect to such
Receivables, free and clear of any Adverse Claims other than Adverse Claims in
favor of Buyer (and its assigns) (including the filing of all financing
statements or other similar instruments or documents necessary under the UCC of
all appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer (or its assigns) may
reasonably request).
 
(i)  Investors’ Reliance. It acknowledges that the Program Agent and the
Investors are entering into the transactions contemplated by the Purchase
Agreement in reliance upon the identity of each of Buyer and Funding LLC as a
legal entity that is separate from Originator and any of its other Affiliates.
Therefore, from and after the date of execution and delivery of this Agreement,
it will take all reasonable steps including all steps that Buyer, Funding LLC or
any assignee of Buyer or Funding LLC may from time to time reasonably request to
maintain the identity of each of Buyer and Funding LLC as a separate legal
entity and to make it manifest to third parties that each of Buyer and Funding
LLC is an entity with assets and liabilities distinct from those of Originator
and any of its other Affiliates and not just a division of Originator or any
such Affiliate. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, it (i) will not hold itself out to
third parties as liable for the debts of Buyer or Funding LLC nor purport to own
the Receivables and other assets acquired by Buyer or Funding LLC, (ii) will
take all other actions necessary on its part to ensure that each of Buyer and
Funding LLC is at all times in compliance with the covenants set forth in
Section 4.1(j) of the Second Tier Sale Agreement or Section 7.1(j) of the
Purchase Agreement, as applicable, and (iii) will cause all tax liabilities
arising in connection with the transactions contemplated herein or otherwise to
be allocated between it, on the one hand, and each of Buyer and Funding LLC, on
the other, on an arm’s-length basis and in a manner consistent with the
procedures set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.
 
(j)  Collections. It will:
 
(i)  (A) At any time that neither an Amortization Event nor a Collection Notice
Event exists, direct all Obligors to remit all Collections, and use reasonable
commercial efforts to cause all Collections to be remitted by the applicable
Obligor, directly to either a Lock-Box or Blocked Account and (B) at any time
either an Amortization Event or a Collection Notice Event exists, direct
Obligors to remit all Collections, and use reasonable commercial efforts to
cause all Collections to be remitted by the applicable Obligor, directly to
either a Lock-Box or a Blocked Account, and, at Buyer’s or Program Agent’s (as
assignee of Buyer) request, transfer the Collections processing function to a
third-party Collections processing company,
 
(ii)  direct the entity holding each Lock-Box and otherwise use commercially
reasonable efforts to, and, to the extent within its control cause, all proceeds
from all Lock-Boxes to be deposited into a Blocked Account, and
 
(iii)  cause each Blocked Account to be subject at all times to a control
agreement or Blocked Account Agreement that is in full force and effect. In the
event any payments relating to Receivables are remitted directly to it or any of
its Affiliates, it will use commercially reasonable efforts to identify such
payment as soon as practical and will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Blocked Account
within the earlier to occur of (A) ten days following receipt thereof and (B)
two Business Days following the identification thereof, and, at all times prior
to such remittance, it will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of Buyer and its assigns.
It will transfer exclusive ownership, dominion and control of each Lock-Box and
Blocked Account to Buyer (and its assigns) and, will not grant the right to take
dominion and control of any Lock-Box or Blocked Account at a future time or upon
the occurrence of a future event to any Person, except to Buyer (or its assigns)
as contemplated by this Agreement, the Second Tier Sale Agreement and the
Purchase Agreement.
 
(k)  Taxes. It will file all tax returns and reports required by law to be filed
by it and promptly pay all taxes and governmental charges at any time owing,
except any such taxes which are not yet delinquent or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP (if any) shall have been set aside on its books
or where the failure to so file or pay could not reasonably be expected to have
a Material Adverse Effect.
 
(l)  Insurance. It will maintain in effect, or cause to be maintained in effect,
insurance for itself and its Subsidiaries and its and their properties from
financially sound and reputable insurance companies in such amounts and covering
such risks (with such types and amounts of retained risk) as are customarily
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which Originator and its Subsidiaries operate and
which is available on commercially reasonable terms. It will pay or cause to be
paid the premiums therefor.
 
(m)  Operation of Pipelines. It will (i) remain an open access transporter, to
retain its blanket certificate under Part 284 of Title 18 of the Code of Federal
Regulations, and (ii) operate its currently constituted transmission pipelines,
as they may be expanded from time to time, in an efficient and business-like
manner or to maintain all necessary FERC and other governmental authorizations
and approvals necessary to operate its currently constituted transmission
pipeline business, as it may be expanded from time to time.
 
Section 4.2.  Negative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
that: 
 
(a)  Name Change, Offices and Records. It will not (i) change its name, identity
or corporate structure (within the meaning of the applicable enactment of the
UCC) or relocate its chief executive office or any office where Records are kept
unless it shall have: (A) given Buyer (or its assigns) at least forty-five (45)
days’ prior written notice thereof and (B) delivered to Buyer (or its assigns)
all financing statements, instruments, legal opinions and other documents
requested by Buyer (or its assigns) in connection with such change or
relocation, or (ii) change its jurisdiction of incorporation or formation
(within the meaning of the applicable enactment of the UCC) unless Buyer (and
its assigns) shall have received from Originator, prior to such change, (A)
those items described in clause (i) hereof, and (B) if Buyer (or its assigns)
shall so request, an opinion of counsel, in form and substance reasonably
satisfactory to such Person, as to Originator’s valid existence and good
standing and the perfection and priority of Buyer’s ownership or security
interest in the Receivables, the Related Security and Collections. In accordance
with Section 7.9(b), the provisions of this Agreement shall apply to any
successors or assigns.
 
(b)  Change in Payment Instructions to Obligors. It will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Blocked Account,
unless Buyer (or its assigns) shall have received, at least ten days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Blocked Account or Lock-Box, an executed Blocked Account Agreement with
respect to the new Blocked Account or Lock-Box; provided that it may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Blocked Account.
 
(c)  Modifications to Contracts and Credit and Collection Policy. It will not
make any change to the Credit and Collection Policy that could reasonably be
expected to materially adversely affect the collectibility of the Receivables
(other than any portion thereof constituting an Additional Amount) or materially
decrease the credit quality of any newly created Receivables (other than
Additional Amounts). Except as otherwise permitted in its capacity as Servicer
pursuant to Article VIII of the Purchase Agreement, it will not extend, amend or
otherwise modify the terms of any Receivable (other than any portion thereof
constituting an Additional Amount) or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
 
(d)  Sales, Liens. It will not sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim (including the filing of any financing
statement) upon or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Lock-Box or Blocked Account, or assign any right to receive
income with respect thereto (other than, in each case, the creation of the
interests therein in favor of Buyer provided for herein), and it will defend the
right, title and interest of Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under it.
 
(e)  Accounting for Purchase. It will not, and will not permit any Affiliate to,
account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than the sale of the
Receivables and the Related Security by it to Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale of the Receivables and the Related Security by it to Buyer except
to the extent that such transactions are not recognized on account of
consolidated financial reporting in accordance with GAAP.
 
(f)  Mergers, Acquisitions etc.
 
(i)  Without the prior written consent of the Program Agent, as assignee of
Buyer, not to be unreasonably withheld, Originator will not merge into or
consolidate with any other Person if Originator would not be the surviving
entity of such merger or consolidation.
 
(ii)  Any receivable acquired by Originator in connection with a merger or
consolidation or the purchase, leasing or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the assets of any
other Person (whether directly by purchase, lease or other acquisition of all or
substantially all of the assets of such Person or indirectly by purchase or
other acquisition of all or substantially all of the capital stock of such other
Person) (any such transaction, a “Business Combination”) shall be Excluded
Receivables except as otherwise provided in the definition of “Excluded
Receivable” contained in Exhibit I hereto.
 
ARTICLE V
 
TERMINATION EVENTS
 
Section 5.1.  Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
 
(a)  Originator shall fail (i) to make any payment or deposit required hereunder
when due and such failure continues for two Business Days, (ii) to perform or
observe any term, covenant or agreement contained in Section 4.1(b), 4.1(c) or
4.1(h)-(j), Section 4.2 (other than as referred to in clause (i) of this
subsection (a) or Section 5.1(d)), and such failure shall continue for five
consecutive Business Days after the earlier of receipt of written notice thereof
from Buyer (or its assignees) or Originator’s Responsible Officer’s or other
corporate officer’s actual knowledge thereof or (iii) to perform or observe any
term, covenant or agreement hereunder (other than as referred to in clause (i)
or (ii) of this subsection (a) or Section 5.1(d)) and such failure shall
continue for twenty consecutive days after the earlier of receipt of written
notice thereof from Buyer (or its assignees) or Originator’s Responsible
Officer’s or other corporate officer’s actual knowledge thereof.
 
(b)  Any representation, warranty, certification or statement made by Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been (i) with respect
to any representations warranties, certifications or statements which contain a
materiality qualifier, incorrect in any respect when made or deemed made and
(ii) with respect to any representations, warranties, certifications or
statements which do not contain a materiality qualifier, incorrect in any
material respect when made or deemed made; provided that a Termination Event
shall be deemed not to have occurred under this clause (b) with respect to a
breach of a representation or warranty made or deemed made in this Agreement
with respect to a Receivable if (x) Originator has accepted reassignment of such
Receivable and paid or credited the applicable Repurchase Price in accordance
with and by the date required by Section 1.3(a) of this Agreement or with
respect to a breach of a representation or warranty made or deemed made in this
Agreement with respect to a Receivable which breach affects only Additional
Amounts or (y) such representation is no longer incorrect, or incorrect in any
material respect, as the case may be, 30 days following receipt by Originator of
notice of such incorrect representation.
 
(c)  (i) Failure of Originator or any of its Subsidiaries to pay any
Indebtedness when due (after giving effect to any grace period applicable
thereto) in excess of $25,000,000; or the default by Originator or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Originator or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid, repurchased,
redeemed or defeased (other than by a regularly scheduled payment, a prepayment
upon the sale of assets otherwise permitted thereunder, a repayment required as
a result of an issuance of debt or equity otherwise permitted thereunder, or a
repayment required as a result of any failure to maintain a minimum collateral
value), prior to the date of maturity thereof, or (ii) any event of default
shall occur under any agreement or instrument relating to or evidencing any
Indebtedness now or hereafter existing of Originator or any of its Subsidiaries
or any such Indebtedness shall be declared to be due and payable or required to
be prepaid, repurchased, redeemed or defeased as the result of any change in
control of Originator, if the effect of such declaration, prepayment,
repurchase, redemption or defeasance has or could reasonably be expected to have
a Material Adverse Effect.
 
(d)  (i) Originator or any of its Subsidiaries shall generally not pay its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors;
or (ii) any proceeding shall be instituted by or against Originator or any of
its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, and such proceeding is
not dismissed within 45 days, or (iii) Originator or its Subsidiaries shall take
any corporate action to authorize any of the actions set forth in the foregoing
clause (ii) of this Section 5.1(d).
 
(e)  A Change of Control shall occur.
 
(f)  One or more judgments, decrees, arbitration or binding mediation award(s)
and/or settlement(s) for the payment of money shall have been entered against
Originator or any of its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect, and either (i) within sixty (60) days from the later
of (A) the entry of any such judgment or decree or the date of any such award or
settlement (as applicable) and (B) the date any payment is required to be made
on or with respect to any such judgment, decree award or settlement pursuant to
the terms thereof, the same shall not have been paid, discharged or vacated, or
in the case of a judgment, decree or award, stayed pending appeal, or shall not
have been discharged or vacated within sixty (60) days from the entry of a final
order of affirmance on appeal or (ii) enforcement proceedings shall be commenced
by any creditor on any such judgment, decree, award or settlement.
 
(g)  (i) Any Plan Termination Event with respect to a Plan shall have occurred
and, 30 days after notice thereof shall have been given to Originator by Buyer
or the Program Agent and its assignee, such Plan Termination Event shall still
exist; or (ii) Originator or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred withdrawal liability
(within the meaning given to such term under Part 1 of Subtitle E of Title IV of
ERISA) to such Multiemployer Plan; or (iii) Originator or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization, or is insolvent or is being terminated,
within the meaning of Title IV of ERISA; or (iv) any Person shall engage in a
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986) involving any Plan; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, (x) has not been cured with 30 days following
receipt of notice of such event by Originator and (y) would result in an
aggregate liability of Originator or any ERISA Affiliate that would have a
Material Adverse Effect.
 
Section 5.2.  Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by Originator; provided that upon the
occurrence of a Termination Event described in Section 5.1(d), or of an actual
or deemed entry of an order for relief with respect to Originator under the
Federal Bankruptcy Code, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by Originator and (ii) to the fullest extent permitted by applicable law,
declare that the Default Fee shall accrue with respect to any amounts then due
and owing by Originator to Buyer (or is assigns). The aforementioned rights and
remedies shall be in addition to all other rights and remedies of Buyer and its
assigns available under this Agreement or the other Transaction Documents, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including all rights and remedies provided under the UCC, all of
which rights shall be cumulative.
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1.  Indemnities by Originator. Without limiting any other rights that
Buyer may have hereunder or under applicable law, Originator hereby agrees to
indemnify Buyer and its assigns and the officers, directors, agents and
employees of Buyer and its assigns (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by Buyer or its assigns of an interest in the Receivables,
excluding, however: 
 
(i)  Indemnified Amounts to the extent that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification, it being the intention of Originator to indemnify such
Indemnified Party against the consequences of its own negligence;
 
(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are solely due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to Originator for uncollectible
Receivables;
 
(iii)  taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the Intended Characterization; provided, however, that nothing
contained in this sentence shall limit the liability of Originator or limit the
recourse of Buyer or its assigns to Originator for amounts otherwise
specifically provided to be paid by Originator under the terms of this
Agreement; or
 
(iv)  Indemnified Amounts relating to and affecting only Additional Amounts.
 
Without limiting the generality of the foregoing indemnification and, in the
case of the following clauses (D) through (M), in each case without limiting
Originator’s obligations under the following clauses (A), (B) or (C)),
Originator shall indemnify the Indemnified Parties for Indemnified Amounts
relating to or resulting from:
 
(A)  any representation or warranty made by or on behalf of Originator (or any
officers of any such Person) in this Agreement, any other Transaction Document
or any other information or report delivered by such Person pursuant hereto or
thereto, which shall have been false or incorrect when made or deemed made;
 
(B)  the failure by Originator to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
 
(C)  any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
 
(D)  any products liability, environmental, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
 
(E)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable other than any
portion thereof constituting an Additional Amount (including a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms
or based on such Obligor being immune from claims on the grounds on sovereign
immunity or otherwise immune or not subject to legal action, suit or
proceeding), or any other claim resulting from the sale of the merchandise or
services related to such Receivable or the furnishing or failure to furnish such
merchandise or services;
 
(F)  the commingling by or on behalf of Originator or any of its Affiliates of
Collections of Receivables at any time with other funds;
 
(G)  any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Receivables
or any other investigation, litigation or proceeding relating to Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
 
(H)  any Termination Event described in Section 5.1(d)(iii) with respect to
Buyer or Funding LLC;
 
(I)  any failure to vest in Buyer, or to transfer to Buyer, legal and equitable
title to, and ownership of, the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim (except as created by the
Transaction Documents);
 
(J)  the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of a Purchase or at any subsequent time;
 
(K)  any action or omission by Originator in contravention of this Agreement or
any other Transaction Document which reduces or impairs the rights of Buyer with
respect to any Receivable or the value of any such Receivable (other than any
portion thereof constituting an Additional Amount);
 
(L)  any avoidance or attempt by Originator or any of its Affiliates to void the
Purchase hereunder under statutory provisions or common law or equitable action,
and
 
(M)  the failure by Originator or any Affiliate to pay when due any taxes,
including sales, excise or personal property taxes.
 
Section 6.2.  Other Costs and Expenses. Originator shall pay to Buyer on demand
all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution and delivery of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder.
Originator shall pay to Buyer and its assigns on demand any and all costs and
expenses of Buyer, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents (including any amendments hereto or thereto).
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1.  Waivers and Amendments.
 
(a)  No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b)  No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator and Buyer and, to the extent
required under the Purchase Agreement, the Program Agent and the Required
Committed Investors.
 
Section 7.2.  Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature page hereto or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (iii) if given by any other means, when received
at the address specified in this Section 7.2.
 
Section 7.3.  Protection of Ownership Interests of Buyer.
 
(a)  Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Buyer (or its assigns) may reasonably
request, to perfect, protect or more fully evidence the Investor Interests, or
to enable Buyer (or its assigns) to exercise and enforce their rights and
remedies hereunder. At any time, Buyer (or its assigns) may, at Originator’s
sole cost and expense, direct Originator to notify the Obligors of Receivables
of the ownership interests of Buyer under this Agreement and may also direct
that payments of all amounts due or that become due under any or all Receivables
be made directly to Buyer or its designee.
 
(b)  If Originator fails to perform any of its obligations hereunder and such
failure shall continue for five Business Days after notice from Buyer (or its
assigns) of such failure, Buyer (or its assigns) may (but shall not be required
to) perform, or cause performance of, such obligation, and Buyer’s (or such
assigns’) costs and expenses reasonably incurred in connection therewith shall
be payable by Originator as provided in Section 6.2. Originator irrevocably
authorizes Buyer (and its assigns) at any time and from time to time in the sole
discretion of Buyer (or its assigns), and appoints Buyer (and its assigns) as
its attorney(es)-in-fact, to act on its behalf (i) to file financing statements
necessary or desirable in Buyer’s (or its assigns’) sole discretion to perfect
and to maintain the perfection and priority of the interest of Buyer in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as Buyer (or its assigns) in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of Buyer’s interests in the Receivables. This appointment is
coupled with an interest and is irrevocable.
 
Section 7.4.  Confidentiality.
 
(a)  Originator agrees to exercise its best efforts to keep, and to cause any
third party recipient of the information described in this Section 7.4(a) to
keep, any information delivered or made available by Buyer (or its assigns) to
it, confidential from anyone other than Persons employed or retained by such
party who are or are expected to become engaged in evaluating, approving,
structuring or administering the transactions contemplated hereunder, the terms,
conditions and structure of this Agreement and the other Transaction Documents
and any other confidential proprietary information with respect to the Program
Agent, the Managing Agents, the Investors and their respective businesses
obtained by or on behalf of Originator in connection with the structuring,
negotiating and execution of the transactions contemplated herein; provided that
nothing shall prevent Originator from disclosing such information (i) to any
other party to any Transaction Document for the purpose of administering or
enforcing this Agreement or any other Transaction Document, (ii) pursuant to
subpoena or upon the order of any court or administrative agency, (iii) upon the
request or demand of any governmental authority having jurisdiction over such
Person, (iv) if such information has been publicly disclosed without the
recipient’s violation of its confidentiality obligations, (v) to the extent
reasonably required in connection with any litigation to which such Person or
such Person’s Affiliates may be a party, (vi) to the extent reasonably required
in connection with the exercise of any remedy hereunder, or (vii) to such
Person’s legal counsel, independent auditors and other professional advisors and
to such Person’s rating agencies. Unless prohibited from doing so by applicable
law, in the event that Originator is legally requested or required to disclose
any confidential information pursuant to paragraph (ii), (iii), or (v) of this
Section 7.4(a), such Person shall notify Buyer and the Program Agent of such
request or requirement and will use reasonable efforts to minimize the
disclosure of such information.
 
(b)  Buyer (and its assigns) agrees to exercise its best efforts to keep, and to
cause any third party recipient of the information described in this
Section 7.4(b) to keep, any information delivered or made available by
Originator to it, confidential from anyone other than Persons employed or
retained by such party who are or are expected to become engaged in evaluating,
approving, structuring or administering the transactions contemplated hereunder;
provided that nothing shall prevent Buyer (or its assigns) from disclosing such
information (i) to any other party to any Transaction Document for the purpose
of administering or enforcing this Agreement or any other Transaction Document,
(ii) pursuant to subpoena or upon the order of any court or administrative
agency, (iii) upon the request or demand of any governmental authority having
jurisdiction over such Person, (iv) if such information has been publicly
disclosed without the recipient’s violation of its confidentiality obligations,
(v) to the extent reasonably required in connection with any litigation to which
such Person or such Person’s Affiliates may be a party, (vi) to the extent
reasonably required in connection with the exercise of any remedy hereunder,
(vii) to such Person’s legal counsel, independent auditors and other
professional advisors and to such Person’s rating agencies, or (viii) to any
actual or proposed participant or assignee of such Person (each, a “Transferee”)
that has agreed in writing to be bound by the provisions of this Section 7.4(b).
Unless prohibited from doing so by applicable law, in the event that Buyer (or
its assigns) is legally requested or required to disclose any confidential
information pursuant to paragraph (ii), (iii), or (v) of this Section 7.4(b),
such Person shall notify Originator of such request or requirement and will use
reasonable efforts to minimize the disclosure of such information.
 
(c)  Notwithstanding the foregoing, Originator and Buyer (and its assigns) may
disclose to any and all other Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such tax treatment
and tax structure.
 
Section 7.5.  Bankruptcy Petition. 
 
(a)  Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior Indebtedness of each Conduit Investor, it will not institute against, or
join any other Person in instituting against, such Conduit Investor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
 
(b)  Originator hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding Capital, Yield and
all other amounts due to the Program Agent, any Managing Agent or any Investor
under the Purchase Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
 
Section 7.6.  CHOICE OF LAW. THE SALE, TRANSFER AND CONVEYANCE OF RECEIVABLES,
TOGETHER WITH RELATED SECURITY AND COLLECTIONS, UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), AND OTHERWISE THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
Section 7.7.  CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS (A) FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; (B) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; (C) AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM
OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS SPECIFIED PURSUANT TO
SECTION 7.2 OR AT SUCH OTHER ADDRESS OF WHICH THE PARTIES HERETO SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO; (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT
TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND (E) WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS ANY SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
Section 7.8.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
 
Section 7.9.  Integration; Binding Effect; Survival of Terms. 
 
(a)  This Agreement and each Blocked Account Agreement and any other document
executed in connection herewith represent the final agreement among the parties
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements among the
parties.
 
(b)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by Originator pursuant to
Article II, (ii) the indemnification and payment provisions of Article VI, and
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.
 
Section 7.10.  Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
        TENNESSEE GAS PIPELINE COMPANY
 
        By: /s/ John J. Hopper                              
        Name:  John J. Hopper
        Title:     Vice President and Treasurer
 
        Address:  Tennessee Gas Pipeline Company
     1001 Louisiana Street
     Houston, Texas 77002
              Attention: Treasurer
 
        TGP FINANCE COMPANY, L.L.C.
 
        By: /s/ John J. Hopper                              
        Name:  John J. Hopper
        Title:     Vice President and Treasurer
 
           Address:   TGP Finance Company, L.L.C.
      1001 Louisiana Street
                   Houston, Texas 77002
       Attention: Treasurer
 


 

--------------------------------------------------------------------------------



EXHIBIT I TO
FIRST TIER RECEIVABLES SALE AGREEMENT




DEFINITIONS




As used in this Agreement and the Exhibits, Schedules and Annexes hereto,
capitalized terms have the meanings set forth in this Exhibit I (such meanings
to be equally applicable to the singular and plural forms thereof). If a
capitalized term is used in this Agreement, or in any Exhibit, Schedule or Annex
hereto, and not otherwise defined therein or in this Exhibit I, such term shall
have the meaning assigned thereto in Exhibit I to the Purchase Agreement.
 
“Additional Amounts” means all indebtedness and other obligations owed by
Obligors to Originator (prior to giving effect to any transfer or conveyance
under this Agreement) or to Buyer (after giving effect to the transfers or
conveyances under this Agreement) arising from commodity, volumetric or usage or
from transportation services (other than transportation reservation) or storage
services (other than storage reservation), but excluding any such indebtedness
of obligations owed to Originator by any of its Affiliates from time to time.
 
“Agreement” means this First Tier Receivables Sale Agreement, dated as of
August 31, 2006, between Originator and Buyer, as the same may be amended,
restated or otherwise modified.
 
“Business Combination” has the meaning set forth in Section 4.2(f).
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York.
 
“Buyer” has the meaning set forth in the preamble.
 
“Change of Control” means (a) El Paso’s failure to own, directly or indirectly,
100% of the issued and outstanding common stock of Originator, or (b) upon
completion of, and pursuant to, a transaction, or a series of transactions
(which may include prior acquisitions of capital stock of El Paso in the open
market or otherwise), involving a tender offer (i) a "person" (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) other than El
Paso or a Subsidiary of El Paso or any employee benefit plan maintained for
employees of El Paso and/or any of its Subsidiaries or the trustee therefor,
shall have acquired direct or indirect ownership of and paid for in excess of
50% of the outstanding capital stock of El Paso entitled to vote in elections
for directors of El Paso and (ii) at any time before the later of (A) six months
after the completion of such tender offer and (B) the next annual meeting of the
shareholders of El Paso following the completion of such tender offer more than
half of members of the Board of Directors of El Paso consists of individuals who
(x) were not members of the Board of Directors of El Paso before the completion
of such tender offer and (y) were not appointed, elected or nominated by the
Board of Directors of El Paso in office prior to the completion of such tender
offer (other than any such appointment, election or nomination required or
agreed to in connection with, or as a result of, the completion of such tender
offer).
 
“Collections” means, with respect to any Receivable, all cash collections in
respect of such Receivable, including all yield, Finance Charges or other
related amounts accruing in respect thereof and all cash proceeds of Related
Security with respect to such Receivable.
 
“Credit and Collection Policy” means Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit V, as modified from time to time in accordance with
this Agreement.
 
“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2.0% per annum.
 
“Discount Factor” means a percentage (initially 0.59%%) calculated to provide
Buyer with a reasonable return on its investment in the Receivables after taking
account of (i) the time value of money based upon the anticipated dates of
collection of the Receivables and the cost to Buyer of financing its investment
in the Receivables during such period and (ii) the risk of nonpayment by the
Obligors. Originator and Buyer may agree from time to time to change the
Discount Factor based on changes in one or more of the items affecting the
calculation thereof, provided that any change to the Discount Factor shall take
effect as of the commencement of a Monthly Period, shall apply only
prospectively and shall not affect the Purchase Price payment in respect of a
Purchase which occurred during any Monthly Period ending prior to the Monthly
Period during which Originator and Buyer agree to make such change.
 
“El Paso” means El Paso Corporation, a Delaware corporation, together with any
successor thereto in a succession not constituting a Change of Control.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any federal, state, local or foreign or other
governmental authority or regulatory body regulating or imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Originator or any of its Subsidiaries resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued from time to time thereunder.
 
“ERISA Affiliate” means any Person who is a member of Originator’s controlled
group within the meaning of Section 4001(a)(14)(A) of ERISA.
 
“Excluded Receivable” means any indebtedness and other obligations owed to
Originator, to the extent such indebtedness and other obligations arise from the
business or assets of a Person acquired by Originator in any Business
Combination or from the business or assets of a Person which has acquired
Originator in any Business Combination (other than the business and assets of
such Person conducted and owned by Originator prior to such Business
Combination), until and unless (i) Originator shall have provided the Buyer and
the Program Agent (as Buyer’s assignee) with notice of such Business Combination
and requested that such indebtedness and other obligations be eligible for
inclusion as Receivables hereunder and under the other Transaction Documents,
and (ii) Buyer and the Program Agent shall have consented to such eligibility.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended and any successor statute thereto.
 
“Funding LLC” has the meaning set forth in the Preliminary Statements.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case above to the extent regulated
pursuant to any Environmental Law.
 
“Initial Cutoff Date” means August 29, 2006.
 
“Initial Sale Date” means August 31, 2006.
 
“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Investors of Investor Interests under the Purchase
Agreement as a loan or loans by the Investors to Funding LLC secured by the
Receivables, the Related Security and the Collections.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition of Originator, (ii) the ability of Originator to perform its
obligations under this Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (iv) Originator’s, Buyer’s, Funding LLC’s, the Program Agent’s or any
Investor’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Originator or an ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions
and in respect of which Originator or an ERISA Affiliate has any liability
(contingent or otherwise), such plan being maintained pursuant to one or more
collective bargaining agreements.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of
Originator or an ERISA Affiliate and at least one Person other than Originator
and its ERISA Affiliates, or (b) was so maintained and in respect of which
Originator or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer.
 
“Originator” has the meaning set forth in the preamble.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pipeline Company” means any of Tennessee Gas Pipeline Company, Colorado
Interstate Gas Company, El Paso National Gas Company, Southern Natural Gas
Company and Tennessee Gas Pipeline Company.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Plan Termination Event” means (a) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an
event described in Section 4062(e) of ERISA, or (b) the withdrawal of Originator
or any ERISA Affiliate from a Multiple Employer Plan during a plan year in which
it was a “substantial employer,” as such term is defined in Section 4001(a)(2)
of ERISA or the incurrence of liability by Originator or any ERISA Affiliate
under Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (e) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA
to the creation of a lien upon property or rights to property of Originator or
any ERISA Affiliate for failure to make a required payment to a Plan are
satisfied, or (f) the adoption of an amendment to a Plan requiring the provision
of security to such Plan, pursuant to Section 307 of ERISA, or (g) the
occurrence of any other event or the existence of any other condition which
would reasonably be expected to result in the termination of, or the appointment
of a trustee to administer, any Plan under Section 4042 of ERISA.
 
“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
 
“Prime Rate” means a per annum rate equal to the higher of (i) the “prime rate”
announced by the Reference Bank from time to time, changing when and as such
rate changes or (ii) the Federal Funds Effective Rate plus .50%.
 
“Program Agent” has the meaning set forth in the Preliminary Statements.
 
“Purchase” means a purchase under this Agreement by Buyer from Originator of the
Receivables, the Related Security and the Collections related thereto, together
with all related rights in connection therewith as described in Section 1.1.
 
“Purchase Agreement” has the meaning set forth in the Preliminary Statements.
 
“Purchase Price” means, with respect to any Purchase from Originator on any
date, the aggregate price to be paid to Originator for such Purchase in
accordance with Section 1.2 for the Receivables, Related Security and
Collections being sold to Buyer on such date, which price shall equal (i) the
product of (x) the Original Balance of such Receivables, multiplied by (y) one
minus the Discount Factor then in effect, minus (ii) any Purchase Price Credits,
Repurchase Prices or Special Adjustment Credits be credited against the Purchase
Price otherwise payable in accordance with Section 1.3.
 
“Purchase Price Credit” has the meaning set forth in Section 1.3(a).
 
“Receivable” means (i) all indebtedness and other obligations owed to Originator
(at the time it arises, and prior to giving effect to the transfers and
conveyances under this Agreement), including any indebtedness, obligation or
interest constituting an account or payment intangible, to the extent such
indebtedness and other obligations arise in connection with reservation charges
for the daily transportation or storage of natural gas by Originator and without
regard to whether the applicable Obligor shall have been invoiced therefor and
(ii) the Additional Amounts, and includes the obligation to pay any Finance
Charges with respect thereto; provided that the term “Receivable” shall not
include any such indebtedness or obligations that, prior to such indebtedness or
obligations being transferred and conveyed to Buyer hereunder, (A) were owed to
Originator by any of its Affiliates from time to time, (B) Originator shall have
notified Buyer and the Program Agent in writing are not Eligible Receivables, or
that is an Excluded Receivable. Indebtedness and other rights and obligations
arising from any one transaction, including indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Originator treats such
indebtedness, rights or obligations as a separate payment obligation.
 
“Records” means, with respect to any Receivable,
 
(i) all Contracts; and
 
(ii) (in each case solely to the extent of the rights therein (if any) of the
Originator or Buyer, as applicable) all other documents, books, records and
other information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to such
Receivable, any Related Security therefor and the related Obligor.
 
“Related Security” means, with respect to any Receivable:
 
(i)  all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,
 
(ii)  all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iii)  all Records related to such Receivable, and
 
(iv)  all proceeds of any of the foregoing.
 
“Repurchase Price” has the meaning set forth in Section 1.3(a).
 
“2nd Quarter 2006 10-Q” has the meaning set forth in Section 2.1(e).
 
“Second Tier Sale Agreement” has the meaning set forth in the Preliminary
Statements.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Originator
or an ERISA Affiliate and no Person other than Originator and its ERISA
Affiliates or (b) was so maintained and in respect of which Originator or an
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
 
“Special Adjustment Credit” has the meaning set forth in Section 1.3(b).
 
“Subsidiary” of a Person means, as to any Person, a corporation, partnership or
other entity of which more than 50% of the outstanding shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect directors or other managers of such corporation,
partnership or other entity are at the time owned, directly or indirectly,
through one or more Subsidiaries of such Person, by such Person.
 
“Tariff” means Originator’s FERC Gas Tariff as approved by FERC and as the same
may be modified from time to time in accordance with the rules and regulations
of FERC.
 
“Termination Date” means the earliest to occur of (i) the Amortization Date
under the Purchase Agreement, (ii) the Business Day immediately prior to the
occurrence of a Termination Event set forth in Section 5.1(d), (iii) the
Business Day specified in a written notice from Buyer to Originator following
the occurrence and during the continuance of any other Termination Event, and
(iv) the date which is five Business Days after Buyer’s receipt of written
notice from Originator that Originator wishes to terminate the facility
evidenced by this Agreement.
 
“Termination Event” has the meaning set forth in Section 5.1.
 
“Transferee” has the meaning set forth in Section 7.4.
 
“2005 Form 10-K” has the meaning set forth in Section 2.1(e).
 
Additionally, unless otherwise specified herein:
 
(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
 
(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified or replaced (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Transaction
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in this Agreement shall be
construed to refer to this Agreement in its entirety and not to any particular
provision thereof, (iv) all references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 


 